Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 6/10/22 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 5/11/22. Claims 1-13 are allowed.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance of claim 1.
	The closest prior art Horesh (US PG Pub: 2016/0091904) teaches a computer implemented method for controlling a chiller plant for a building, comprising: a) receiving, as first training data, environmental data of an environment of the building and cooling load demand data; b) using the first training data for training a first machine learning model to predict a cooling load demand from environmental data; c) receiving, as second training data, control signals for the chiller plant and cooling power data resulting from applying the control signals to the chiller plant.



	None of the prior art on record taken either alone or in obvious combination disclose generating a plurality of candidate control signals, sending the plurality of generated candidate control signals to the trained second machine learning model, and predicting a resulting cooling power by the trained second machine learning model, receiving the plurality of generated candidate control signals, resulting cooling load demand, and resulting cooling power and applicable control signals are selected from the plurality of generated candidate control signals with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4. 	Claims 2-11 are allowed due to their direct/indirect dependency on claim 1.
5. 	Independent claim 12 recites the same allowable limitation as claim 1. Therefore claim 12 and its dependent claim 13 are also allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116